DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
	Claims 3-4 and 30-31 have been canceled, claims 38-39 are newly added, claims 25-29 and 32-34 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-24 and 35-39 have been considered on the merits. All arguments have been fully considered. 

	The claim rejections under 35 USC §102 and 103 based on Chen et al. have been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-24 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduces a new limitation directed to the suspended protein bridges free of chemical crosslinking (claim 12 and its dependent claims).
The newly added limitation of “free of chemical crosslinking” does not have sufficient support for the negative or exclusionary disclosure in the instant specification.
The instant specification discloses “chemical crosslinking” as an example of  problems that often with hydrogels (para. [0108] of PGPub). This does not necessarily provide support for the newly added limitation excluding chemical crosslinking in the suspended protein bridge.
M.P.E.P. §2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The claim rejection of claims 1-2, 5-24 and 35-37 has been withdrawn. 
It is noted that the claims have been amended to disclose that the suspended protein bridge being made of fibronectin or laminin, and there is no teaching from the cited references that fibronectin fiber forming a protein bridge spanning the voids of the scaffold whereas collagen sponge as a suspended protein bridge is taught by the cited references. Thus, the instant amendment would overcome the claim rejection under 35 USC §102 and 103.

Applicant is advised to delete the limitation “free of chemical crosslinking” in claim 12 in order to obviate the claim rejection under 35 USC §112.

Allowable Subject Matter
Claims 1-2, 5-11, 35, and 37-39 allowed.

It is noted that upon the cancellation of the new matter as discussed above, all of the claims directed to the elected product would be allowable. If all of the product claims are allowable, the withdrawn process claims would be rejoined. Applicant is advised to disclose all of the limitation of the product claim (claims 1, 12 or 37) in the withdrawn process claims or the process claims to be dependent on the allowable product claim(s). It is noted that the currently amended claim 25 discloses the new matter of “free of chemical crosslinkers”, and also the claim does not limit the protein being fibronectin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632